

	

		II

		109th CONGRESS

		1st Session

		S. 752

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			

				Mr. Lautenberg (for

			 himself, Mr. Durbin, and

			 Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Finance

			

		

		A BILL

		To require the United States Trade

		  Representative to pursue a complaint of anti-competitive practices against

		  certain oil exporting countries.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					OPEC Accountability Act

				.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Gasoline prices have nearly

			 doubled since January, 2002, with oil recently trading at more than $58 per

			 barrel for the first time ever.

			

				(2)

				Rising gasoline prices have

			 placed an inordinate burden on American families.

			

				(3)

				High gasoline prices have

			 hindered and will continue to hinder economic recovery.

			

				(4)

				The Organization of Petroleum

			 Exporting Countries (OPEC) has formed a cartel and engaged in anti-competitive

			 practices to manipulate the price of oil, keeping it artificially high.

			

				(5)

				Six member nations of

			 OPEC—Indonesia, Kuwait, Nigeria, Qatar, the United Arab Emirates and

			 Venezuela—are also members of the World Trade Organization.

			

				(6)

				The agreement among OPEC

			 member nations to limit oil exports is an illegal prohibition or restriction on

			 the exportation or sale for export of a product under article XI of the GATT

			 1994.

			

				(7)

				The export quotas and

			 resulting high prices harm American families, undermine the American economy,

			 impede American and foreign commerce, and are contrary to the national

			 interests of the United States.

			

			3.

			Actions to curb certain cartel anti-competitive

			 practices

			

				(a)

				Definitions

				In this Act:

				

					(1)

					GATT 1994

					The term GATT

			 1994 has the meaning given such term in section 2(1)(B) of the Uruguay

			 Round Agreements Act (19 U.S.C. 3501(1)(B)).

				

					(2)

					Understanding on rules and procedures governing the settlement

			 of disputes

					The term Understanding

			 on Rules and Procedures Governing the Settlement of Disputes means the

			 agreement described in section 101(d)(16) of the Uruguay Round Agreements Act

			 (19 U.S.C.

			 3511(d)(16)).

				

					(3)

					World trade organization

					

						(A)

						In general

						The term World Trade

			 Organization means the organization established pursuant to the WTO

			 Agreement.

					

						(B)

						WTO agreement

						The term WTO

			 Agreement means the Agreement Establishing The World Trade Organization

			 entered into on April 15, 1994.

					

				(b)

				Action by President

				

					(1)

					In general

					Notwithstanding any other

			 provision of law, the President shall, not later than 15 days after the date of

			 enactment of this Act, initiate consultations with the countries described in

			 paragraph (2) to seek the elimination by those countries of any action

			 that—

					

						(A)

						limits the production or

			 distribution of oil, natural gas, or any other petroleum product,

					

						(B)

						sets or maintains the price

			 of oil, natural gas, or any petroleum product, or

					

						(C)

						otherwise is an action in

			 restraint of trade with respect to oil, natural gas, or any petroleum product,

			 when such action constitutes an act, policy, or practice that is unjustifiable

			 and burdens and restricts United States commerce.

					

					(2)

					Countries described

					The countries described in

			 this paragraph are the following:

					

						(A)

						Indonesia.

					

						(B)

						Kuwait.

					

						(C)

						Nigeria.

					

						(D)

						Qatar.

					

						(E)

						The United Arab

			 Emirates.

					

						(F)

						Venezuela.

					

				(c)

				Initiation of WTO dispute proceedings

				If the consultations

			 described in subsection (b) are not successful with respect to any country

			 described in subsection (b)(2), the United States Trade Representative shall,

			 not later than 60 days after the date of enactment of this Act, institute

			 proceedings pursuant to the Understanding on Rules and Procedures Governing the

			 Settlement of Disputes with respect to that country and shall take appropriate

			 action with respect to that country under the trade remedy laws of the United

			 States.

			

